DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 11, 19, 21-25, 27-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 20170042614) (“Salahieh”) in view of Swanson et al. (US 5575810) (“Swanson”).
Regarding claim 1, Salahieh teaches a medical apparatus (see Figs. 13A-13B and 18P-18R, see also [0276]), comprising: a catheter (see catheter 57, Figs. 18P-18R) having an elongated shaft and a distal portion (as shown in Figs. 18P-18R), the distal portion including an inflatable balloon assembly (see membrane 34; Figs. 18N-18R); a plurality of ablation electrodes positioned on an exterior surface of the inflatable balloon assembly (see electrodes 6, Figs. 13A-13B and 18N-18R); conductors (see conductive traces 16, Figs. 13A-13B) extending along the elongated shaft (see 89 in Fig. 18R) to supply the plurality of ablation electrodes with electrical power, the conductors being 

Regarding claim 9, Salahieh further teaches the ablation electrodes being placed on the exterior surface of the balloon assembly by printing (see [0121]).
Regarding claims 11 and 19, Salahieh teaches similar limitations as discussed above in the rejection of claims 1 and 9. It is also noted that Salahieh additionally discloses a method of use for the catheter including inserting the assembly into a body of a subject (see [0267]).
Regarding claims 21 and 22, Salahieh further teaches the resistive network including nodes coupled to respective voltage or current sources, the respective voltage 
Regarding claim 23, Salahieh further teaches the plurality of ablation electrodes and the plurality of thermistors being electrically coupled with the plurality of longitudinally extending splines (see branches 87 with the ablation electrodes and thermistors as shown in Figs. 13A-13B and 18N-18P, electrically coupled via the conductive leads 16 running through branches 87).
Regarding claim 24, Salahieh further teaches wherein the plurality of longitudinally extending splines include flexible circuitry (as shown in Figs. 13A-13B), and the thermistors being configured to mount to the plurality of splines (as shown in Fig. 18N).
Regarding claims 25 and 31, Salahieh in view of Swanson teaches the limitations of claims 24 and 30, however Salahieh in view of Swanson fails to specifically teach the plurality of access points including eight access points, each spline of the plurality of splines including four thermistors of the plurality of thermistors positioned thereon.
Salahieh further teaches the electrode array pattern can vary (see [0129]) and additionally that the number and pattern of temperature sensors included in each flex circuit can vary (see [0139]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the number of electrodes and thermistors as taught by Salahieh to provide eight access points within the flexible circuit for eight thermistors, wherein 4 thermistors are positioned between 5 electrodes on each spline as desired to provide sufficient coverage of the treatment area in light of Salahieh [0129] and [0139] St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 27 and 33, Salahieh further teaches wherein the plurality of splines including four splines (see four splines as shown in Fig. 18P) configured to share the common distal electrical connection (see common electrical connection provided by the convergence of branches 87 at 89 as the branches come together at the shaft (see [0095], Figs. 1A-1B and 18R).
Regarding claims 28-30, Salahieh in view of Swanson teaches similar limitations as discussed above in the rejection of claims 21-24.
Regarding claim 34, Salahieh in view of Swanson teaches similar limitations as discussed above in the rejection of claim 1.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Swanson and in further view of Bloom et al. (US 20130085493) (“Bloom”).
Regarding claims 10 and 20, Salahieh in view of Swanson teaches the limitations of claims 1 and 11, however Salahieh in view of Swanson fails to teach wherein the ablation electrodes are placed on the exterior surface of the balloon assembly by stamping.
Bloom teaches a medical device (see Figs. 1, 3A, 3B) wherein the electrodes formed of conductive ink are applied to the balloon surface via printing or a stamping process (see [0029]). Therefore, it would have been obvious to one of ordinary skill in .
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hill et al. (US 20150105772) discloses bridging connectors 116 that extend transversely and circumferentially relative to longitudinal splines 117 (see Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        /JAYMI E DELLA/Primary Examiner, Art Unit 3794